DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 12 and 17.
Pending: 1-17.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 12 and 17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over WOOP (US 20210287431 A1).

Re: Independent Claim 1, WOOP discloses a computer implemented method of storing and retrieving feature map data of a neural network (WOOP Abstract and e.g. ¶ [0310]) the method comprising transferring feature map data between local storage and external storage by:
receiving a first portion of feature map data from the local storage, the first portion of feature map data being representative of a respective first part of a feature map, the feature map having at least height, width and depth dimensions (e.g. WOOP Figs. 62-64A and at least ¶¶ [0518]-[0520]);
selecting a first set of subportions of the first portion of feature map data (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]);
compressing the subportions of feature map data to produce a first plurality of sections of compressed feature map data, each section corresponding to a respective subportion (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]);
instructing the storage of the first plurality of sections of compressed feature map data into the external storage (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]);
receiving a second plurality of sections of compressed feature map data from the external storage, the second plurality of sections corresponding to a second portion of feature map data, the second portion of feature map data being representative of a respective second part of the feature map;
decompressing the second plurality of sections to produce a second set of subportions of the second portion of feature map data (e.g. WOOP Figs. 21, 38  and at least ¶¶ [0250]-[0251], [0355]-[0357]); and
storing the second portion of feature map data in local storage, wherein the first and second sets of subportions each correspond to a predetermined format of subdivision, in terms of height, width and depth, of the feature map and the method comprises selecting the predetermined format of subdivision from a plurality of predetermined formats of subdivision (e.g. WOOP Figs. 62-64A and at least ¶¶ [0518]-[0520]).
While WOOP may not disclose all the limitation in single embodiment, the reference as a whole discloses all the limitations of the instant claim. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Fig. 1 which is an exemplary high level embodiment and for example fig. 30A that discloses a lager ring based network, to have a system that would read on all the limitations of the instant claim.

Re: Claim 5, WOOP discloses all the limitations of claim 1 on which this claim depends. WOOP further discloses:
wherein the method comprises using storage circuitry to:
obtain a first plurality of addresses to the first plurality of sections of compressed feature map data; use the first plurality of addresses to instruct the storage of the first plurality of sections of compressed feature map data into external storage; obtain a second plurality of addresses to the second plurality of sections of compressed feature map data; use the second plurality of addresses to receive the second plurality of sections of compressed feature map data from the external storage (e.g. WOOP ¶ [0075] “…memory controller 116 and a platform controller hub 130. The memory controller 116 facilitates communication between a memory device and other components of the system 100…”).

Re: Independent Claim 12, WOOP discloses a non-transitory computer-readable storage medium (WOOP ¶ [0561]) comprising a set of computer-readable instructions stored thereon which, when executed by at least one processor, cause the at least one processor to: 
select a predetermined format of subdivision in terms of height, width and depth of a feature map having at least height, width and depth dimensions, from a plurality of predetermined formats of subdivision, corresponding to a first set of subportions of a first portion of feature map data of a neural network, the first portion of feature map data being representative of a first part of the feature map (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]); and
schedule the transfer of the feature map data between local storage and external storage using the selected predetermined format of subdivision (e.g. WOOP Figs. 62-64A and at least ¶¶ [0518]-[0520]);
wherein the feature map data of the neural network is to be transferred between local storage and external storage by:
receiving the first portion of feature map data from the local storage (e.g. WOOP Figs. 62-64A and at least ¶¶ [0518]-[0520]);
selecting the first set of subportions of the first portion of feature map data (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]);
compressing the subportions of feature map data to produce a first plurality of sections of compressed feature map data, each section corresponding to a respective subportion (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]);
instructing the storage of the first plurality of sections of compressed feature map data into external storage (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]);
receiving a second plurality of sections of compressed feature map data from the external storage, the second plurality of sections corresponding to a second portion of feature map data, the second portion of feature map data being representative of a respective second part of the feature map (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]);
decompressing the second plurality of sections to produce a second set of subportions of the second portion of feature map data (e.g. WOOP Figs. 21, 38  and at least ¶¶ [0250]-[0251], [0355]-[0357]); and
storing the second portion of feature map data in local storage (e.g. WOOP Figs. 62-64A and at least ¶¶ [0518]-[0520]).
While WOOP may not disclose all the limitation in single embodiment, the reference as a whole discloses all the limitations of the instant claim. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Fig. 1 which is an exemplary high level embodiment and for example fig. 30A that discloses a lager ring based network, to have a system that would read on all the limitations of the instant claim.

Re: Independent Claim 17, WOOP discloses a data processing system comprising local storage circuitry and external storage circuitry arranged to store feature map data of a neural network (e.g. WOOP Fig. 1), and processing circuitry arranged to:
receive a first portion of feature map data from the local storage, the first portion of feature map data being representative of a respective first part of a feature map, the feature map having at least height, width and depth dimensions (e.g. WOOP Figs. 62-64A and at least ¶¶ [0518]-[0520]);
select a first set of subportions of the first portion of feature map data (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]);
compress the subportions of feature map data to produce a first plurality of sections of compressed feature map data, each section corresponding to a respective subportion (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]);
instruct the storage of the first plurality of sections of compressed feature map data into the external storage (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]);
receive a second plurality of sections of compressed feature map data from the external storage, the second plurality of sections corresponding to a second portion of feature map data, the second portion of feature map data being representative of a respective second part of the feature map (e.g. WOOP Fig. 65 and at least ¶¶ [0527]-[0530]);
decompress the second plurality of sections to produce a second set of subportions of the second portion of feature map data (e.g. WOOP Figs. 21, 38  and at least ¶¶ [0250]-[0251], [0355]-[0357]); and
store the second portion of feature map data in local storage, wherein the first and second sets of subportions each correspond to a predetermined format of subdivision, in terms of height, width and depth, of the feature map and the method comprises selecting the predetermined format of subdivision from a plurality of predetermined formats of subdivision (e.g. WOOP Figs. 62-64A and at least ¶¶ [0518]-[0520]).
While WOOP may not disclose all the limitation in single embodiment, the reference as a whole discloses all the limitations of the instant claim. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify Fig. 1 which is an exemplary high level embodiment and for example fig. 30A that discloses a lager ring based network, to have a system that would read on all the limitations of the instant claim.

Claim(s) 2-4, 6-11 and 13-16 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over WOOP (US 20210287431 A1) in view of HALOWANI (US 20070233477 A1).

Re: Claim 2, WOOP discloses all the limitations of claim 1 on which this claim depends. WOOP does not explicitly disclose:
comprising transferring feature map data for a plurality of different neural network layers, and selecting a first predetermined format of subdivision for a first neural network layer and selecting a second, different predetermined format of subdivision for a second, different neural network layer.
HALOWANI discloses processing variable sized data elements in a neural network:
 comprising transferring feature map data for a plurality of different neural network layers, and selecting a first predetermined format of subdivision for a first neural network layer and selecting a second, different predetermined format of subdivision for a second, different neural network layer (WOOP Abstract and at least ¶ [0013] discloses processing variable length data to be able to handle any size of data).
HALOWANI and WOOP disclose neural network systems and therefore are analogous art. HALOWANI in particular discloses processing variable length data to be able to process any sized input data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the variable sized data processing method(s) of HALOWANI  and apply it to the neural network devices taught by WOOP for the purpose of being able to process variable sized input data (see e.g., HALOWANI, Abstract and ¶¶ [0013]-[0015]).

Re: Claim 3, WOOP and HALOWANI as used in the rejection of claim 2 up above further disclose the method of claim 1:
wherein the first part of the feature map and the second part of the feature map comprise different respective parts of the feature map (WOOP Abstract and at least ¶ [0013] discloses header details dealing with different lengths of data, i.e. data comprising portions or regions of image).

Re: Claim 4, WOOP and HALOWANI as used in the rejection of claim 2 up above further disclose the method of claim 1:
wherein compressing the subportions of feature map data comprises a lossless compression method (see e.g., HALOWANI ¶ [0013]).

Re: Claim 6, WOOP and HALOWANI as used in the rejection of claim 2 up above further disclose the method of claim 1:
wherein receiving the second plurality of sections of compressed feature map data from the external storage comprises receiving the second plurality of sections of compressed feature map data as a sequence of variable blocks of data in a data stream (WOOP Abstract and at least ¶ [0013] discloses processing variable length data to be able to handle any size of data).

Re: Claim 7, WOOP and HALOWANI discloses all the limitations of claim 6 on which this claim depends. They further disclose:
wherein each of the second plurality of sections of compressed feature map data comprises header data, wherein the header data is indicative of one or more characteristics of the corresponding compressed feature map data (see e.g., HALOWANI ¶ [0013]).

Re: Claim 8, WOOP and HALOWANI discloses all the limitations of claim 7 on which this claim depends. They further disclose:
wherein the sequence of variable blocks of data comprises header data followed by compressed feature map data (see e.g., HALOWANI ¶ [0013]).

Re: Claim 9, WOOP and HALOWANI discloses all the limitations of claim 7 on which this claim depends. They further disclose:
wherein the sequence of variable blocks of data comprises first header data, followed by second header data, followed by compressed feature map data (see e.g., HALOWANI ¶ [0013]).

Re: Claim 10, WOOP and HALOWANI discloses all the limitations of claim 7 on which this claim depends. They further disclose:
wherein the header data comprises a data element indicative of the size of the compressed feature map data in a section (see e.g., HALOWANI ¶ [0013]).

Re: Claim 11, WOOP and HALOWANI discloses all the limitations of claim 7 on which this claim depends. They further disclose:
wherein the header data comprises an uncompressed indicator indicative of portions of uncompressed feature map data within the compressed feature map data (see e.g., HALOWANI ¶ [0013]).

Re: Claim 13, WOOP and HALOWANI as used in the rejection of claim 2 up above further disclose the storage medium of claim 12 on which this claim:
wherein the set of instructions when executed by at least one processor, cause the processor to select the predetermined format of subdivision from the plurality of predetermined formats of subdivision, the plurality of predetermined formats of subdivision comprising a wide format and a deep format, the wide format width dimensions being larger relative to the deep format width dimensions and the deep format depth dimensions being larger relative to the wide format depth dimensions (WOOP Abstract and at least ¶ [0013] discloses processing variable length data to be able to handle any size of data).

Re: Claim 14, WOOP and HALOWANI as used in the rejection of claim 2 up above further disclose the storage medium of claim 12 on which this claim:
wherein the set of instructions, when executed by at least one processor, cause the processor to select the predetermined format of subdivision in accordance with a property of a neural network layer of the neural network associated with the feature map data (WOOP Abstract and at least ¶¶ [0013]-[0014] discloses data format in headers).

Re: Claim 15, WOOP and HALOWANI discloses all the limitations of claim 14 on which this claim depends. They further disclose:
wherein the set of instructions, when executed by at least one processor, cause the processor to select the predetermined format of subdivision based on a predetermined dimension of a selection of output feature map data of the neural network layer, the selection of output feature map data being representative of a part of an output feature map, the output feature map having at least height, width and depth dimensions, wherein the selection of output feature map data is the result of the portion of feature map data being processed during processing of the neural network layer  (WOOP Abstract and at least ¶ [0013] discloses processing variable length data to be able to handle any size of data).

Re: Claim 16, WOOP and HALOWANI discloses all the limitations of claim 14 on which this claim depends. They further disclose:
wherein the set of instructions when executed by at least one processor, cause the processor to select the predetermined format of subdivision based on a position of the neural network layer associated with the feature map data in a sequence of neural network layers, wherein the neural network comprises the sequence of neural network layers  (WOOP Abstract and at least ¶ [0013] discloses processing variable length data to be able to handle any size of data).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
Maiyuran (US 11361496 B2) discloses a graphics processing unit (GPU) comprising a single instruction, multiple thread (SIMT) multiprocessor comprising an instruction cache, a shared memory coupled with the instruction cache, and circuitry coupled with the shared memory and the instruction cache, the circuitry including multiple texture units, a first core including hardware to accelerate matrix operations, and a second core configured to receive an instruction having multiple operands in a bfloat16 (BF16) number format, wherein the multiple operands include a first source operand, a second source operand, and a third source operand, and the BF16 number format is a sixteen-bit floating point format having an eight-bit exponent and process the instruction, wherein to process the instruction includes to multiply the second source operand by the third source operand and add a first source operand to a result of the multiply.
Anantaraman (US 11227358 B2) discloses apparatuses including general-purpose graphics processing units and graphics multiprocessors that exploit queues or transitional buffers for improved low-latency high-bandwidth on-die data retrieval are disclosed. In one embodiment, a graphics multiprocessor includes at least one compute engine to provide a request, a queue or transitional buffer, and logic coupled to the queue or transitional buffer. The logic is configured to cause a request to be transferred to a queue or transitional buffer for temporary storage without processing the request and to determine whether the queue or transitional buffer has a predetermined amount of storage capacity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov